PER CURIAM.
The appellant in this case, a juvenile, was charged with aggravated battery and trespass in a conveyance. He pled guilty to the lesser included offense of battery and guilty as charged to the trespass charge. The Department of Juvenile Justice prepared a predisposition report recommending community control. However, at the disposition hearing, the trial court rejected this recommendation and instead imposed a high risk commitment. Because the court did so without first securing another recommendation from the Department as to restrictiveness level, its order violated the dictates of section 39.052(4)(e)2, Florida Statutes. We therefore vacate the disposition order and remand for further proceedings. S.R. v. State, 683 So.2d 576 (Fla. 1st DCA 1996); K.Y.L. and N.L. v. State, 685 So.2d 1380 (Fla. 1st DCA 1997).
Vacated and remanded.
MINER, ALLEN and PADOVANO, JJ., concur.